Order entered November 29, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00704-CV

                IN THE ESTATE OF JOHN M. LITTLE, JR., DECEASED

                         On Appeal from the Probate Court No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. PR-15-03606-1

                                         ORDER
       Before the Court is appellant’s November 27, 2018 unopposed motion for an extension of

time to file a reply brief. We GRANT the motion and extend the time to January 16, 2019.


                                                    /s/   ADA BROWN
                                                          JUSTICE